         Case 1:18-cv-00891-CG Document 29 Filed 07/28/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

PAMELA D. GIDDINGS,

              Plaintiff,
v.                                                                      No. CV 18-891 CG

ANDREW SAUL,
Commissioner of the Social Security
Administration,

              Defendant.

                           ORDER FOR AMENDED FEE AFFIDAVIT

       THIS MATTER is before the Court on Plaintiff Pamela D. Giddings’ Motion to

Reconsider Order Granting in Part Attorney Fees Pursuant to 42 U.S.C. 406(b)(1)(A)

(Doc. 27) (the “Motion for Reconsideration”), (Doc. 28), filed July 27, 2020. In her

Motion for Reconsideration, counsel argues the Court’s Order “is contrary to controlling

authority from the United States Supreme Court,” because it did not award her the fee

she requested. (Doc. 28 at 1-2). It is counsel’s burden to demonstrate the

reasonableness of her requested fee. Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002).

A court may require the claimant’s attorney to submit a record of the hours spent

representing the claimant and a statement of the lawyer’s normal hourly billing rate for

non-contingency fee cases. Id. at 808.

       The Court reduced counsel’s fee award to align with the calculations presented in

her fee affidavit. See (Doc. 27 at 4) (explaining counsel documented 37.15 hours in

representing Ms. Giddings before the Court, at a rate of $202 an hour). It is within the

Court’s discretion to reject counsel’s requested fee, for a variety of factors, including the

time spent litigating the case and the hourly rate she ordinarily charges. If counsel is
         Case 1:18-cv-00891-CG Document 29 Filed 07/28/20 Page 2 of 2



requesting the Court amend its award, counsel is directed to submit an amended

affidavit, reflecting the time spent litigating this case, and the hourly rate she charged to

reach a $10,000 overall award. The Court will not accept counsel’s blanket request to

award her $10,000 without first demonstrating how she reached such a figure, and why

it should be deemed reasonable by the Court upon independent review.

       IT IS THEREFORE ORDERED that counsel submit an amended affidavit to

support her Motion for Reconsideration no later than August 4, 2020. Defendant

Commissioner may file a response to Plaintiff’s Motion for Reconsideration no later than

August 7, 2020.

       IT IS SO ORDERED.


                                    ______________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
